Case 1:17-cv-01764-AKH-SDA Document 84 Filed 02/03/20 Page 1 of1

PAWAR LAW GROUP P.C.

ATTORNEYS AT LAW

20 VESEY STREET SUITE 1410
NEW YORK NEW YORK 10007

ROBERT BLOSSNER TEL (212) 571 0805
VIK PAWAR FAX (212) 571 0938
Www.pawarlaw.nyc
February 3, 2020
BY ECF

The Honorable Laura T. Swain
United States District Judge
Southern District of New York

Re: Jamison yv. Cavada, 17 CV 1764 (LTS) (SDA)

Dear Judge Swain:

I represent the plaintiff in this action. Plaintiff respectfully requests that
the Court deny defendant’s letter suggesting that the motion is unopposed because of a
missed deadline. Defendant forgets that he made a request to extend time to file the
“motion for reconsideration” on the last possible date.

First, I apologize to the Court in mistakenly calendaring the due date as
February 6, 2020. After defense counsel filed his letter, I learned that the date was
incorrect and I was mistaken.

Second, I was hoping to write to the Court in advance of the mistaken
deadline date to ask for a few additional days to file plaintiffs response.

The old deadline was January 28, 2020.
The requested deadline is February 11, 2020.

Thank you.

espectfully,

Vik Pawar (VP9101)
Ce: Defense counsel
